DETAILED ACTION
Applicant’s response to the After Final filed on August 9, 2022 is acknowledged in response to the Office action mailed on May 9, 2022.
Claim Status

Claims 1, 2, 13, 15-28 are pending. 
Claims  1, 13, 15-19, and 21-28 allowed.
EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul K. Judd on 8/26/2022.
The application has been amended as follows:
In claim 1, lines 2-3, after method for INSERT --  0.01 mg to 100 mg--.
In claim 1, line 6, after dosing unit for DELETE “control or” --.
In claim 17, lines 1-2, after is used to DELETE “control and/or” --.
In claim 19, line 1, after consisting of: DELETE “control of or” --.
In claim 19, lines 4-5, after combination of: INSERT --  0.01 mg to 100 mg--.
In claim 27, line 2, after is used to DELETE “control and/or” --.
DELETE claims 2 and 20.
Withdrawn Rejections
The rejection of claims 1-2, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Lara Ochoa et al. (MX2013005378A - IDS (machine translation attached)) in view of Rasmussen et al. (Multimodal analgesia with gabapentin, ketamine and dexamethasone in combination with paracetamol and ketorolac after hip arthroplasty: a preliminary study. European journal of anaesthesiology, (2010 Apr) Vol. 27, No. 4, pp. 324-30) is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach a synergic pharmaceutical composition consisting of: 0.01 mg to 100 mg S-Ketorolac tromethamine, gabapentin or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable vehicle and/or excipient, formulated in a single dosing unit for control or treatment of neuropathic and/or nociceptive pain disease in mammals, wherein the S-Ketorolac tromethamine is present in the composition in an amount of 100 times less to an amount of 1000 times less than an amount of the gabapentin or a pharmaceutically acceptable salt thereof.   The closest prior art teaches combinations of S-ketorolac and gabapentin of 10 mg/400 mg and 10 mg/300 mg. The lowest amount of S-ketorolac is 40 times less than the amount of gabapentin. The amount of 40 times less S-ketorolac compared to gabapentin is a more than 2-fold higher than the amount of S-ketorolac recited in Claim 1 (“S-Ketorolac tromethamine is present in the composition in an amount of 100 times less to an amount of 1000 times less than an amount of the gabapentin”). The greater than 2-fold difference in the amount of S-ketorolac compared to gabapentin. Figure 7 shows, separate administration of gabapentin 31.6 mg/kg resulted in an anti-allodynia effect of about 10% after 3 hours and administration of 0.316 mg/kg S-ketorolac tromethamine showed a maximum anti-allodynia effect of about 20% after 3 hours. Unexpectedly, administration of the combination of gabapentin 31.6 mg/kg with of 0.316 mg/kg S-ketorolac tromethamine (the amount of S-ketorolac is 100 times less than the amount of gabapentin) in a single dosing unit resulted in a synergistic maximum anti-allodynia effect of greater than 80% three hours post-administration. The claims are found novel and unobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627